1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA               ) No. 18CR3937-AJB
                                            )
11                                          ) ORDER AND JUDGMENT
       v.                                   ) DISMISSING INDICTMENT
12                                          )
                                            )
13   DAVID URBINA-VALLESILLO,               )
                                            )
14            Defendant                     )
                                            )
15
16          Based on the Motion of the United States and for good cause shown, leave
17   of court is granted, and IT IS ORDERED THAT the complaint in this case is
18   dismissed without prejudice.
19          IT IS SO ORDERED.
20   Dated: November 13, 2018
21
22
23
24
25
26
27
28
